Exhibit 21 List of Subsidiaries of Cellular Biomedicine Group, Inc.: Name State of Incorporation/Formation Cellular Biomedicine Group Ltd. British Virgin Islands Cellular Biomedicine Group Ltd. Hong Kong Cellular Biomedicine Group (Wuxi) Ltd. People’s Republic of China Cellular Biomedicine Group (Shanghai) Ltd. People’s Republic of China (variable interest entity) Beijing Agreen Biotechnology Co., Ltd. People’s Republic of China (100% owned by Cellular Biomedicine Group (Shanghai) Ltd.) Eastbridge Investment Corporation Delaware Cellular Biomedicine Group Vax, Inc. California
